Citation Nr: 1814860	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-11 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a lumbosacral spine disability to include degenerative lumbar spondylosis.

4.  Entitlement to service connection for a cervical spine disability to include degenerative cervical spondylosis. 

5.  Entitlement to service connection for hypertension, including as secondary to a spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1969 to December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2017 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran presented sworn testimony at a hearing before the undersigned in December 2015.  

The Board remanded this matter in March 2017 for additional development.  

In July 2017, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA), and the opinion was received by the Board in November 2017.  In December 2017, the Board informed the Veteran and his representative that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion and indicated that he was entitled to submit additional evidence or argument within 60 days of the date of that letter.  The Veteran's representative submitted a response to the specialist opinion in February 2018.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

The Veteran's bilateral hearing loss, tinnitus, lumbosacral and cervical spine disabilities had their onset in active service or are related to in-service injuries.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss, tinnitus, lumbosacral and cervical spine disabilities have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that service connection is warranted for bilateral hearing loss, tinnitus, and disabilities of the lumbosacral and cervical spine.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).  

With respect to hearing loss, the Board finds that the most probative evidence of record shows that the Veteran's bilateral hearing loss began during active service.  The Board obtained an opinion from an Otolaryngologist in December 2017.  In the opinion, the doctor opines that the Veteran's bilateral hearing loss is not the result of acoustic trauma.  However, the doctor also opined that the Veteran's bilateral hearing loss was shown upon his separation examination in September 1972.  

Similarly, the Board finds that the most competent and probative evidence of record shows that tinnitus had onset during active service.  The Veteran has indicated that his tinnitus began in service.  See January 2010 VA Medical Exam.  The Veteran is competent to report the onset and recurrence of his tinnitus and the Board finds his testimony credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes that VA examiners opined that the Veteran's tinnitus was not related to service; however, because the evidence shows that the Veteran's tinnitus had its onset in service, service connection is warranted.  See Flynn v. Brown, 6 Vet. App. 500, 503 (1994).

As to the issues of lumbosacral and cervical spine disabilities, the Board finds that service connection is warranted as the most probative evidence of record shows that these disabilities result from in-service back and neck injuries.  A VA primary care provider opined in May 2009 that the Veteran's back and neck disabilities were the result of the Veteran's in-service injuries sustained in course of hand-to-hand combat training as well as an in-service fall.  The provider went on to diagnose degenerative spondylosis based on imaging studies.  These same diagnoses have been confirmed by the June 2016 VA Medical Examinations.  

The Veteran also described his in-service injuries in the course of his hearing, and his recollections are bolstered by a fellow service member who witnessed one of the injuries.  See Hr'g. Tr. at 3; see also August 2010 Buddy Statement.  The Board finds the Veteran's recollections of his in-service injuries credible, particularly since they were initially made in the course of seeking diagnosis and treatment from the Veteran's medical provider.  See Fed. R. Evid. 803(4) ("statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care.")  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons").  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (stating that the Federal Rules of Evidence are not binding on the Court, but may provide "useful guidance" in some circumstances).  

None of the VA examiners appear to have considered the Veteran's statements regarding his in-service injuries.  Accordingly, the VA examinations of record are of low probative value as to whether the injuries described by the Veteran are responsible for the Veteran's back disabilities.  As the Veteran has credibly reported his in-service injuries and these injuries have been found to be responsible for his lumbosacral and cervical spine disabilities, the Board finds that service connection is warranted.  


ORDER

Service connection for bilateral hearing loss is warranted.

Service connection for bilateral tinnitus is warranted.

Service connection for a lumbosacral spine disability to include degenerative lumbar spondylosis is warranted.

Service connection for a cervical spine disability to include degenerative cervical spondylosis is warranted.


REMAND

The issue of entitlement to service connection for hypertension to include as secondary to the lumbosacral and cervical spine disabilities must be remanded to clarify whether Social Security Administration (SSA) records exist, and to obtain a medical opinion addressing any relationship between hypertension and the Veteran's cervical spine disability.  VA has previously sought his SSA records and received a response indicating that the records were not available.  However, later communications from SSA indicate that some records may exist.  38 C.F.R. § 3.159(c)(2)(2014); see Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  As to the medical opinion, the Veteran states that a physician has previously opined that his hypertension may be caused by his spine disabilities.  The November 2017 VA examiner opined as to the relationship between the lumbosacral spine disability, but provided no opinion as to the cervical spine.  Thus, the matter must be remanded to make efforts to obtain SSA records and for another medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records.  

2.  Obtain complete SSA disability records for the Veteran, to include underlying medical records upon which any SSA disability decision was based.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e)

3.  Ask the Veteran to identify any private medical care providers who treated him for hypertension.  Make reasonable efforts to secure the necessary releases and to associate any such identified records with the claims file.

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post service hypertension symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  After completing the above development, obtain an opinion, with an accompanying examination if necessary, from a medical professional regarding the nature and etiology of the Veteran's hypertension.  

Any medical providers must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The supporting rationale for all opinions must be provided.  The examiner is asked to respond to the following questions:

(a) Is it at least as likely as not that hypertension had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service.  
(b) If not directly related to service on the basis of question (a) is hypertension proximately due to, the result of, or caused or aggravated by any the Veteran's cervical spine disability.  The examiner is asked to cite appropriate medical treatise literature if relevant.  If the provider cannot provide an opinion without resorting to speculation, the provider should indicate why speculation would be necessary. 

5.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


